Citation Nr: 0939029	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-29 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1986 to 
January 1988 and from July 2003 to May 2004, including a tour 
in Southwest Asia during Operation Enduring Freedom.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has lumbosacral strain that is etiologically 
related to his military service.  

2.  The Veteran does not have bilateral hearing loss for VA 
disability compensation purposes.


CONCLUSIONS OF LAW

1.  The Veteran's low back condition was incurred or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.306, 3.385.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence 
of a current disability.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  To be present as a current disability, there must be 
evidence of the condition at some time during the appeals 
period.  McClain, 21 Vet. App. at 321; Gilpin, 155 F. 3d at 
1556.




History and Analysis

Service connection for a low back condition

The Veteran contends that service connection is warranted for 
a low back condition because it is related to injuries he 
suffered during his military service.  He contends that his 
low back (as differentiated from his mid back pain) has 
bothered him ever since the injuries in service.

Service treatment records demonstrate injury to the Veteran 
in 2002 during active duty for training when he was hit in 
the chest with a piece of heavy equipment with resulting back 
pain.  The treatment records show that the Veteran 
subsequently received treatment for back pain related to his 
accident.  The Veteran again was diagnosed with severe back 
strain in March 2004.  An April 2004 post-deployment service 
examination indicates that the Veteran's back worsened over 
the course of his Operation Enduring Freedom deployment.  

A December 2004 VA examiner noted that the Veteran injured 
his back in service in June 2002 when a when a weapons rack 
fell on his chest and his landed on his back during active 
duty for training.  The Veteran was treated with medications 
and received physical therapy.  The Veteran also had 
recurring back pain with running in Kuwait, but no re-injury.  
The Veteran reported daily low back pain over the previous 
weeks.  The examiner also noted pain in the thoracic spine.  
The examiner made a number of clinical findings and noted 
that T-spine x-ray was unremarkable and lumbosacral spine x-
ray showed no fracture or subluxation.  The examiner 
diagnosed the Veteran with thoracic spine strain.  

VA treatment records from January 2005 to September 2005 show 
that the Veteran complained of and was diagnosed with lower 
back pain, with occasional radicular pain in the left leg to 
knee.  

An October 2005 VA examiner, who reviewed the Veteran's 
claims file, noted that the Veteran injured his mid and lower 
back in 2002.  The Veteran complained that he had constant 
sharp pain in his mid and lower back.  The Veteran had 
tenderness to palpation from approximately T3, T4 down to his 
lumbosacral spine.  X-rays and MRIs revealed right-sided 
ventral deformity of the spinal cord.  There were small disc 
bulges at T4-5 and T8-9.  The examiner noted that the Veteran 
complained of both mid and lower back pain in service and was 
diagnosed with lower back strain and mid to lower back pain.  
X-rays were normal at that time.  The examiner separately 
diagnosed the Veteran with both thoracic spine strain and 
lumbosacral strain.  The examiner opined that they are not 
separate conditions and are most likely caused by his 
military service.  The Board notes that the examiner 
diagnosed the Veteran with two different conditions that 
affect different areas of the spine.  

The Board observes that the Veteran is already currently 
service-connected for thoracic spine (mid-back) strain, but 
the issue currently before the board is service connection 
for a low back condition.  

The Veteran's service treatment records show the Veteran 
received treatment for low back pain during active duty 
service.  Post-service treatment records show that the 
Veteran currently suffers from low back pain.  He contends 
that he first experienced low back pain in service and has 
had problems ever since discharge.  VA examination reports 
show the Veteran has been diagnosed with lumbosacral strain.  

There is no contrary medical opinion of record against the 
Veteran's claim.  Not only is there no medical opinion 
against the Veteran's claim, but there is medical evidence -- 
the October 2005 VA medical opinion -- in support of the 
Veteran's claim; that is, linking the Veteran's lumbosacral 
(low back) strain to his military service.  Taking into 
account the Veteran's injuries and treatment in service, the 
continuity of symptomatology reported by the Veteran, VA 
treatment records and the unrefuted October 2005 VA examiner 
who opined that the Veteran's lumbosacral strain was related 
to his military service, it is clear that the evidence 
regarding the Veteran's lumbosacral strain is at least in 
equipoise.  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, service connection for a low back condition is 
granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist for the claim of entitlement to service connection for 
a low back condition would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Service connection for bilateral hearing loss

The Veteran's service treatment records are devoid of any 
complaints, treatment or diagnoses of hearing loss or issues 
with his ears.  The available service audiograms do not show 
hearing loss for VA compensation purposes.  VA outpatient 
treatment records are devoid of any complaints, treatment or 
diagnoses of hearing loss or issues with his ears.  

In October 2005 a VA audiological examination was conducted.  
The Veteran reported that his chief complaint was hearing 
loss and tinnitus.  His greatest difficulty was that his 
family told him the television was too loud.  The Veteran 
reported military noise exposure to gunfire, explosions, 
aircraft and vehicle noise in Iraq.  The Veteran denied post 
service occupational noise exposure and recreational noise 
exposure.  The Veteran reported that tinnitus began in 2003 
after gunfire.  The audiogram from the examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
20
LEFT
10
15
15
20
20

The puretone average in the Veteran's right ear was 18 Hz and 
the average of the Veteran's left ear was 18 Hz.  The Veteran 
was found to have speech recognition of 96 percent and 96 
percent in the right and left ears, respectively.  The 
examiner stated that the Veteran's hearing was within normal 
ranges bilaterally and that he suffered from bilateral 
persistent tinnitus.  The Board notes that the audiogram does 
not show hearing loss disability according to VA standards.  
See 38 C.F.R. § 3.385.  The examiner opined that although the 
Veteran reported noise exposure, the etiology of his tinnitus 
was unknown; she could not resolve the issue without 
resorting to speculation.  The Board notes that the examiner 
indicated she did not review service treatment records and 
that she did not find any documented audiometric results in 
the claims file.  

The Veteran contends that he currently suffers from hearing 
loss that he believes is due to his exposure to noise during 
military service.  The Board notes that the Veteran has been 
service-connected for PTSD, based upon his service in 
Southwest Asia during Operation Enduring Freedom, a DD-214 
notation indicating "Imminent Danger" pay status and 
credible contentions by the Veteran.  Because the Veteran had 
combat service, consistent with 38 U.S.C.A. § 1154(b), VA 
must resolve favorably every reasonable doubt with respect to 
the occurrence of such incident if the report thereof is 
consistent with the circumstances, conditions, or hardships 
of service, even if the incident is not documented in 
official military records.  Therefore, the Board accepts that 
the Veteran was exposed to loud noise and acoustic trauma 
during his military service.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he 
files his claim for service connection or during the pendency 
of that claim, even if the disability resolves prior to 
adjudication of the claim.  McClain, 12 Vet. App. at 321.  
Based on the definition in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself." Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

While the Veteran contends that he currently suffers from 
bilateral hearing loss caused by his military service, the 
Veteran's October 2005 VA audiological examination report 
demonstrates that criteria necessary to show a current 
disability for VA compensation purposes have not been met.  
See 38 C.F.R. § 3.385.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where proof is 
insufficient to establish a present disability there could be 
no valid claim for service connection.  Id.  

In the absence of a current disability, as defined by 
governing law, a claim for service connection must be denied.  
The Veteran has not provided any medical evidence showing 
bilateral hearing loss during the appeal period for VA 
disability compensation purposes.  Under these facts, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  

The Board acknowledges that the Veteran has some degree of 
hearing loss, as reflected by the evidence of record.  There 
is no evidence indicating that the Veteran currently meets 
the criteria for bilateral hearing loss disability as defined 
by VA, however.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for bilateral hearing loss must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
bilateral hearing loss by a letter in March 2005, before the 
adverse rating decisions that are the subject of this appeal.  
In a March 2006 letter, the Veteran was given the specific 
notice required by Dingess, supra.  A subsequent re-
adjudication followed in June 2006.  The Board concludes that 
VA has met its duty to notify the Veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his available service treatment records 
and VA medical records.  Private treatment records were 
obtained by VA.  The Veteran was given VA examinations with 
medical opinions, in connection with the claim.  Statements 
of the Veteran and his representatives have been associated 
with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for lumbosacral strain is granted.

Service connection for bilateral hearing loss is denied.  


REMAND

A review of the claims file indicates that the most recent VA 
medical opinion in October 2005 regarding the etiology of the 
Veteran's tinnitus was not rendered with the Veteran's full 
medical treatment history available to the examiner.  The 
examiner did not have access to the Veteran's complete 
available service treatment records at that time, as a number 
of service treatment records were added in December 2005.  
Unfortunately, the October 2005 VA examiner also indicated 
that she could not resolve the issue of the etiology of the 
Veteran's tinnitus without resort to mere speculation. 

VA's duty to assist includes a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Further, where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as non-evidence" that has no 
probative value.  Perman v. Brown, 5 Vet.App. 237, 241 
(1993), overruled on other grounds by Robinson v. Mansfield, 
21 Vet. App. 545 (2008).  

Given that the October 2005 VA examiner did not have access 
to the Veteran's complete available service treatment records 
and could not provide an etiology opinion without 
speculation, the Board finds that another examination of the 
Veteran is in order.  The Veteran's claims file, to include 
service treatment records, post-service medical records and 
contentions should all be reviewed by the examiner for a 
medical opinion regarding the etiology of the Veteran's 
tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his tinnitus.  
Send the Veteran's claims folder, which 
should include a copy of this REMAND, to 
the examiner.  The examiner should review 
the Veteran's entire claims file, 
including service treatment records and 
post-service medical evidence, as well as 
the Veteran's statements and lay evidence.  
After reviewing the Veteran's claims file 
and examining the Veteran, the physician 
should provide a thorough examination 
report of the Veteran's current tinnitus 
disability.  

The physician should then provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
tinnitus was caused by or related to his 
military service in any way.  Reasons and 
bases for all opinions expressed should be 
provided and the report should include a 
discussion of the Veteran's documented 
medical history, statements and 
assertions, including the Veteran's 
credible statements regarding his 
experiences and exposure to acoustic 
trauma in service.  

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


